755 N.W.2d 153 (2008)
MAYOR OF DETROIT, Plaintiff-Appellant,
v.
GOVERNOR OF MICHIGAN and Detroit City Council, Defendants-Appellees.
Docket No. 137197. COA No. 287462.
Supreme Court of Michigan.
September 4, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the September 2, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay of proceedings is DENIED.